     Case 2:19-cv-06262-GW-JEM Document 47 Filed 04/27/20 Page 1 of 3 Page ID #:483
                                                                                 JS-6

1     KENNETH G. EADE (SBN 93774)
      info@kennetheade.com
2     9350 Wilshire Blvd., Suite 203
3     Beverly Hills, CA 90212
      Telephone: (310) 889-0772
4
      Attorney for Plaintiffs,
5     DAE SUNG HI TECH. CO., LTD. and
      FIRST 2 MARKET PRODUCTS, LLC
6
7
      LEIA LEITNER (SBN 105621)
8     leia@watsonllp.com
      WATSON, LLP
9     601 S. Figueroa Street, Suite 4050
10    Los Angeles, CA 90017
      Telephone: (213) 228-3233
11
      Attorney for Defendant,
12    NEXT GEN PRODUCTS,
      dba TRENDY COOKS
13
14
15                             UNITED STATES DISTRICT COURT

16                           CENTRAL DISTRICT OF CALIFORNIA

17    DAE SUNG HI TECH. CO., LTD. and               Case No. CV 19-6262-GW-JEMx
      FIRST 2 MARKET PRODUCTS, LLC,
18
19                       Plaintiffs,
                                                    ORDER FOR ENTRY OF CONSENT
20          v.                                      JUDGMENT AND DISMISSAL
21    NEXT GEN PRODUCTS, dba TRENDY
22    COOKS, et al.,
23                       Defendants.
24
25          Pursuant to and consistent with the terms of a Settlement Agreement and Release
26    (“Settlement Agreement”), the Plaintiffs and Defendants hereby consent to the entry of
27    judgment in favor of Plaintiffs Dae Sung Hi Tech Co., Ltd. and First 2 Market Productions,
28
                                         -1-
                           CONSENT JUDGMENT AND DISMISSAL ENTRY
     Case 2:19-cv-06262-GW-JEM Document 47 Filed 04/27/20 Page 2 of 3 Page ID #:484




1     LLC (collectively “Plaintiffs”) and against Next Gen Products, dba Trendy Cooks
2     (“Defendants”), as follows:
3           1.     Defendants, their agents, servants, officers, representatives, directors,
4                  attorneys, successors, assigns, and anyone acting in concert with them (the
5                  “Enjoined Parties”) are hereby enjoined and restrained as follows:
6                      a. The Enjoined Parties are prohibited from advertising, marketing,
7                         selling or offering for sale, any products which infringe on U.S. Pat.
8                         No. 7,503,696 (the “ ‘696 Patent”), issued March 17, 2009, with a
9                         priority filing date of April 27, 2005, which describes claims for sealing
10                        devices (“sealing devices”);
11                     b. The Enjoined Parties are prohibited from importing, exporting,
12                        manufacturing, producing, selling, offering to sell, advertising,
13                        marketing, promoting or displaying any products which infringe on the
14                        ‘696 Patent, or any other products that are no more than colorable
15                        variations thereof with respect to the claims of the ’696 Patent, during
16                        the term of the ’696 Patent; and
17                     c. The Enjoined Parties are to take all actions, including but not limited
18                        to, removing from Amazon.com and the Enjoined Parties’ websites,
19                        any products which infringe on the ‘696 Patent.
20          2.     Plaintiffs are hereby awarded damages against Defendants NEXT GEN
21                 PRODUCTS, DBA TRENDY COOKS in the amount of $20,000, pursuant to
22                 the Settlement Agreement between the parties heretofore executed.
23
24          Unless and until such time as execution or enforcement becomes necessary, for
25    which the parties agree that this court shall retain jurisdiction, this matter is to be dismissed
26    with prejudice and with each party to bear their respective costs, including attorney’s fees.
27
28
                                           -2-
                             CONSENT JUDGMENT AND DISMISSAL ENTRY
     Case 2:19-cv-06262-GW-JEM Document 47 Filed 04/27/20 Page 3 of 3 Page ID #:485




1     IT IS SO APPROVED:
2
3     DATED: April 23, 2020              LAW OFFICE OF KENNETH G. EADE
4
5                                                  /s/ Kenneth Eade
6                                        KENNETH EADE, ESQ. (SBN 93774)
                                         Attorney for Plaintiffs,
7                                        DAE SUNG HI TECH. CO., LTD. and FIRST 2
8                                        MARKET PRODUCTS, LLC

9
10    DATED: April 23, 2020              WATSON, LLP
11
12                                                 /s/ Leia V. Leitner
13                                       LEIA V. LEITNER, ESQ. (SBN 105621)
                                         Attorney for Defendant,
14                                       NEXT GEN PRODUCTS, dba TRENDY COOKS
15
16
      IT IS SO ORDERED.
17
18
19
      DATED: April 24, 2020
20
21                                         HON. GEORGE H. WU
                                           U.S. DISTRICT JUDGE
22
23
24
25
26
27
28
                                       -3-
                         CONSENT JUDGMENT AND DISMISSAL ENTRY
